STATE OF MICHIGAN

                             COURT OF APPEALS



DEBRA CONN, DIANE HANSON, and                                        UNPUBLISHED
PAULA SCHLOSSBERG                                                    February 19, 2015

               Plaintiffs,

and

VIRGINIA SHAMEL,

               Plaintiff-Appellant,

v                                                                    No. 316120
                                                                     Oakland Circuit Court
PARK WEST GALLERIES, INC., ALBERT                                    LC No. 2012-130035-CZ
SCAGLIONE, MORRIS SHAPIRO, and ALBERT
MOLINA,

               Defendants-Appellees.


Before: MURRAY, P.J., and HOEKSTRA and WILDER, JJ.

PER CURIAM.

        Plaintiffs alleged that they purchased artwork from defendant Park West Galleries, Inc.
(“Park West”), and in their complaint asserted that some of the art was fraudulently
misrepresented, that they were overcharged, or that they did not receive what defendants
represented was being purchased. In similar cases brought against these defendants, the issues
have generally focused on the arbitration clauses in defendant Park West’s invoices and the
statute of limitations. This case raises a different issue. After the trial court granted in part and
denied in part defendants’ motion for summary disposition pursuant to MCR 2.116(C)(7), we
granted plaintiffs’ application for leave to appeal “limited to the issues of whether plaintiff Conn
may challenge the validity of the arbitration clause in her 2009 sales contract based on fraud in
the inducement and whether plaintiffs Hanson and Shamel have standing.” Conn v Park West
Galleries, Inc, unpublished order of the Court of Appeals, entered December 17, 2013 (Docket
No. 316120). However, pursuant to the parties’ stipulation, this Court subsequently dismissed
appellants Debra Conn and Diane Hanson as parties to this appeal. Conn v Park West Galleries,




                                                -1-
Inc, unpublished order of the Court of Appeals, entered November 19, 2014 (Docket No.
316120).1 Accordingly, the only issue before this Court is whether the trial court erred in ruling
that plaintiff Shamel lacked standing to pursue any claims involving works of art that were
purchased in transactions in which only Shamel’s late husband, George Trauthwein, was listed as
the purchasing party on the invoice. We reverse and remand for further proceedings consistent
with this opinion.

        A trial court’s summary disposition decision is reviewed de novo. Spiek v Dep’t of
Transp, 456 Mich 331, 337; 572 NW2d 201 (1998). Although defendants moved for summary
disposition under MCR 2.116(C)(7) and (10), a motion for summary disposition based on
standing is properly considered under MCR 2.116(C)(5), for lack of legal capacity to sue. Int’l
Union, United Auto, Aerospace & Agricultural Implement Workers of America v Central Mich
Univ Trustees, 295 Mich App 486, 493; 815 NW2d 132 (2012). This Court may review a
summary disposition decision under the appropriate subrule, even if the parties did not raise it,
where, as here, neither party has been misled. Computer Network, Inc v AM Gen Corp, 265
Mich App 309, 312-313; 696 NW2d 49 (2005).

       In reviewing a motion for summary disposition pursuant to MCR 2.116(C)(5),
       this Court must consider the pleadings, depositions, admissions, affidavits, and
       other documentary evidence submitted by the parties. This Court reviews de
       novo a trial court’s determination on a motion for summary disposition as well as
       the legal question of whether a party has standing to sue. [Int’l Union, 295 Mich
       App at 493 (citations and quotation marks omitted).]

        “The purpose of the standing doctrine is to assess whether a litigant’s interest in the issue
is sufficient to ensure sincere and vigorous advocacy.” Lansing Sch Ed Ass’n v Lansing Bd of
Ed, 487 Mich 349, 355; 792 NW2d 686 (2010). Standing involves whether a particular litigant
is a proper party to request adjudication of an issue and not whether the issue is justiciable. Id.
Therefore, one with a legal cause of action has standing. Id. at 372. One can also have standing
under the declaratory judgment rule, MCR 2.605, or

       [w]here a cause of action is not provided at law, then a court should, in its
       discretion, determine whether a litigant has standing. A litigant may have
       standing in this context if the litigant has a special injury or right, or substantial
       interest, that will be detrimentally affected in a manner different from the
       citizenry at large or if the statutory scheme implies that the Legislature intended
       to confer standing on the litigant. [Id. at 372.]

       Shamel relies on Aichele v Hodge, 259 Mich App 146, 164-165; 673 NW2d 452 (2003),
in which this Court stated:




1
  Because this Court did not grant leave to appeal with respect to plaintiff Paula Schlossberg, she
is not a party to this appeal.


                                                -2-
       In Bowie v Arder, 411 Mich 23, 42-43; 490 NW2d 568 (1992), quoting 59 Am Jur
       2d, Parties, § 30, p 414, our Supreme Court explained standing stating that,

                      “One cannot rightfully invoke the jurisdiction of the court
              to enforce private rights, or maintain a civil action for the
              enforcement of such rights, unless one has in an individual or
              representative capacity some real interest in the cause of action, or
              a legal or equitable right, title, or interest in the subject matter of
              the controversy. This interest is generally spoken of as ‘standing’
              ....“

See also Lansing Sch Ed Ass’n, 487 Mich at 358.

        The trial court concluded that Shamel had no legal right to pursue claims for artwork
purchased in September 2004 and May 2006 because only her late husband was named in the
invoices for those purchases. There is a significant amount of facial appeal to that proposition,
since outside the warranty context, how could an individual sue a company for breach of contract
or related claims based upon the purchase of an item that the individual did not purchase?
However, that reasoning is related to the merits of Shamel’s claims, not to whether she has
standing to assert the legal causes of action set forth in the complaint. See Rogan v Morton, 167
Mich App 483, 486; 423 NW2d 237 (1988) (“Standing in no way depends on the merits of the
case.”) Instead, under Lansing Sch Ed Ass’n, “a litigant has standing whenever there is a legal
cause of action,” Lansing Sch Ed Ass’n, 487 Mich at 372, and whether one asserts a legal cause
of action is not determined by addressing the merits of the claim. Id. at 357. Here, the trial
court’s conclusion was based on the merits, i.e., that Shamel could not sue because she was not a
party to the original purchase nor the relevant recipient of the allegedly fraudulent
misrepresentations. But those facts are material to issues such as privity and reliance, not
whether Shamel has asserted legal causes of action. In other words, Shamel set forth valid
causes of action, and under Lansing Sch Ed Ass’n’s broad approach to standing, that appears to
be enough. Accordingly, the trial court erred in dismissing those claims for lack of standing.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                             /s/ Christopher M. Murray
                                                             /s/ Joel P. Hoekstra
                                                             /s/ Kurtis T. Wilder




                                               -3-